Citation Nr: 0120955	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-17 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling from 
February 9, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from April 25, 1967 to March 
12, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by which 
the RO granted service connection for PTSD and assigned a 30 
percent disability rating, effective on February 9, 2000.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the preceding page.


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with deficiencies in work, family relations, and 
mood due to such symptoms as near-continuous depressed mood 
and panic affecting the ability to function independently, 
appropriately, and effectively.



CONCLUSION OF LAW

The schedular criteria for an initial 70 percent rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is more severely disabled due to 
PTSD than the currently assigned 30 percent rating 
contemplates.  In particular, the veteran contends that he 
has sustained a drastic reduction in his earning capacity due 
to PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991); and 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2000).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2000); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

The evidence of record includes VA medical treatment progress 
notes from January to August 2000 which reveal that in 
January 2000 the veteran presented with symptoms of intrusive 
thoughts, nightmares, exposure distress, physiologic 
reactions, avoidance of thoughts and feelings related to 
Vietnam, avoidance of related situations, anhedonia, 
detachment or emotional numbing, sleep difficulties, anger 
and irritability, a sense of foreshortened future, 
concentration difficulties, hypervigilance, exaggerated 
startle response, and olfactory hallucinations.  The veteran 
reported being previously employed as a nationwide sales 
manager, a position requiring weekly flying.  The veteran 
related that the stress over flying-which increased since 
1985-caused the loss of that job in 1999.  The veteran 
reported no suicidal ideation and no legal problems other 
than an arrest for driving while under the influence.  The 
examiner observed anxiousness and fearfulness, moderate 
insight, but appropriate judgment.  The examiner diagnosed 
PTSD and assigned a Global Assessment Functioning (GAF) score 
of 55.  In February 2000 the veteran was still experiencing a 
depressed mood at a level of 10 (with 10 being the most 
severe).  He had experienced panic attacks twice over the 
previous month, and experienced intrusive symptoms at a level 
of 7.  A late March 2000 progress note shows depression at a 
level of 4, intrusive symptoms at a level of 5 and no panic 
attacks.  The impression was PTSD and major depressive 
disorder improving, and panic disorder in remission.  In 
April 2000, the veteran reported experiencing images of 
Vietnam triggered while walking the dog when he was aware of 
being in the woods and hearing a helicopter.  In addition, 
that progress note reflects that while at work the veteran 
heard a loud noise that sounded like gunfire which triggered 
him to dive for cover, breaking some 100 flower pots.  The 
August 2000 progress notes reflect that the veteran felt very 
depressed, and experienced intrusive thoughts and persistent 
nightmares.

A VA examination report of April 2000 shows a history of 
three panic attacks a day since 1975, embarrassing startle 
responses, inability to sleep, intrusive thoughts, and 
avoidance, but no suicidal ideation.  The examiner noted that 
the veteran displayed controlled and somewhat obsessive 
speech, a mildly depressed mood, a restricted affect, 
somewhat distractible attention and concentration, a pattern 
of intrusive thoughts, and avoidance of thoughts about the 
war.  The examiner provided a GAF score of 60.  

A report of a VA examination conducted in October 2000, by 
the same examiner, reflects reports of an increased startle 
response, increased irritability, and the same number of 
panic attacks.  The examiner noted agoraphobia, paresthesia, 
decreased psychomotor skills, tense affect, depressed mood, 
some gaps in remote memory with short-term memory slightly 
impaired, poor concentration, and watchfulness.  No signs of 
bizarre logic, obscure thoughts, or hallucinations were 
noted.  Again, the examiner provided a GAF score of 60.

In June 2001, a Board hearing was held.  The veteran 
testified to experiencing nightmares every night and panic 
attacks six times a week on average-each attack lasting 
about one hour.  The veteran described these panic attacks as 
feeling like an electric shock going from his ankles to his 
fingertips to his brain and back, with the sensation that his 
heart is going to stop, causing him to break into a sweat and 
feel like running somewhere.  He characterized them as 
unbearable.  As to his depression, the veteran testified that 
it was pretty much a constant.  He also related some memory 
and concentration problems.  The veteran reported that he was 
limited to working less that 20 hours a week and had become a 
loner with no social life.  In this regard, the veteran 
stated that he had no friends, got along with only a few of 
his co-workers, saw his relatives only on holidays, and 
maintained a marital relationship best described as "two 
roommates."  The veteran advised that he has had a number of 
part-time jobs over the past years, each permitting him to 
avoid conflicts with direct supervisory authority.  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of examination."  38 C.F.R. 
§ 4.126(a) (2000).  A 30 percent evaluation requires evidence 
of occupational and social impairment with occasional 
decrease in work efficiency and inability to perform 
occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Diagnostic 
Code 9411.  A 50 percent evaluation requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  For a 100 percent rating, there must be 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupations, or own name.  Id.  

The Board finds that the characteristics of the veteran's 
PTSD more closely approximate the criteria for a 70 percent 
rating set forth under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  While the VA examiner provided GAF scores 
between 55 and 60-correlating with moderate symptoms-the 
Board is of the view that the evidence of record reveals 
symptomatology more severely disabling under the diagnostic 
criteria of 38 C.F.R. § 4.130.  Diagnostic and Statistical 
Manual of Mental Disorder, Fourth Edition (DSM-IV).  In this 
regard, the unpredictable nature, frequency, and nature of 
the veteran's panic attacks, coupled with a constantly 
depressed mood have resulted in deficiencies in most areas of 
the veteran's life, such as family relations, employment, 
thinking, mood and judgment.  In reaching this conclusion, 
the Board attaches great weight to the credible statements 
and hearing testimony of the veteran regarding the nature, 
extent, and severity of his disability.  Under these 
circumstances, and granting the veteran the benefit of the 
doubt in this matter, the Board concludes that the veteran's 
adverse symptomatology more closely approximates the criteria 
for a 70 percent rating. Consequently, an increase is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. 
§ 5107 (West Supp. 2001); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  

Given that the veteran is able to obtain and maintain 
employment, his disability does not approximate a 100 percent 
rating.  In other words, he does not experience total 
occupational impairment as contemplated by regulation.  
Diagnostic Code 9411.  Moreover, he does not have problems 
such as persistent delusions or hallucinations.  Nor does he 
engage in grossly inappropriate behavior, present a danger to 
himself or others, or experience disorientation or memory 
loss of the degree required for a 100 percent rating.  Id.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 
(West Supp. 1991).  The veteran and his representative were 
notified in the statement of the case of the provisions 
affecting this case.  Additionally, evidence has been 
gathered by the RO and VA examinations have been conducted 
with a view toward aiding the veteran in his claim.  
Consequently, under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development of the claim and further 
expending of VA's resources are not warranted.  


ORDER

A 70 percent rating for PTSD from February 9, 2000, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

